Order filed, January 15, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01054-CR
                                 ____________

          EX PARTE PATRICIA LORRAINE HOPSON, Appellant



          On Appeal from the County Criminal Court at Law No 10
                            Harris County, Texas
                       Trial Court Cause No. 1904028


                                     ORDER

      The reporter’s record in this case was due December 04, 2013. See Tex. R.
App. P. 35.1. On December 23, 2013, this court ordered the court reporter to file
the record within 10 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.
      We order Bonnie Rodriguez, the official court reporter, to file the record in
this appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Bonnie Rodriguez does not timely file the record as
ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM